Citation Nr: 1811006	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-28 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for hearing loss, right ear. 

2.  Service connection for prostate cancer with urinary incontinence. 


REPRESENTATION

Veteran represented by:	George Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1973 and from June 7, 2006 to August 24, 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a statement received in June 2012, the Veteran specifically withdrew his claims for service connection for chronic liver disease, arthritis in his right hand, and ganglion cyst removed from his right hand.

In his August 2014 VA Form 9, the Veteran indicated that he only wished to appeal the issues of entitlement to service connection for hearing loss and prostate cancer. Thus, as the Veteran did not perfect an appeal of the issue of an increased rating for hearing loss, left ear, the Board does not have jurisdiction over this issue, and it will not be further addressed.  See 38 C.F.R. §§ 20.201, 20.202, 20.300, 20.302.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the record.

The issue of service connection for hearing loss, right ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during his active service. 

2.  The Veteran has prostate cancer that is related presumptively to his in-service herbicide exposure. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are met. 38 U.S.C. §§ 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Herbicide Exposure

In his claims submissions and April 2017 hearing testimony, the Veteran asserts that he was exposed to herbicides during service at Udorn Royal Thai Air Force Base (RTAFB), Thailand during a time frame of approximately six months in 1972.  In that regard, he reports that he had herbicide exposure in various different ways.

For purposes of this appeal, the Board is drawn primarily to the Veteran's assertion that he performed duties primarily as a jet mechanic, which required him to work at the test cell and on the flight line at Udorn RTAFB, and hence, close to the perimeter of the base.

Under 38 C.F.R. § 3.307 (a)(6)(iii), a veteran who served in the Republic of Vietnam during the period from January 9, 1962 through May 7, 1975 shall be presumed to have been exposed during service to an herbicide agent.  That presumption may be rebutted by affirmative evidence to the contrary.

Notably, federal regulations contain no express provisions regarding herbicide use in Thailand during the period mentioned above.  Still, a Department of Defense study entitled, "Project CHECO Southeast Asia Report: Base Defense in Thailand" determined that herbicides were used on the fenced-in perimeters of military bases in Thailand in order to eliminate vegetation and ground cover for base security purposes. VA "has determined that special consideration of herbicide exposure on a factual basis should be extended" to veterans who served "on or near the perimeters of Thailand military bases."  M21-1MR, Part IV.ii.2.C.10.q.  VBA's Adjudication Procedures Manual, M21-1MR (M21-1MR) provides that herbicide exposure should be conceded on a direct/facts found basis where a veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR, Part IV.ii.2.C.10.q.

Consistent with the Veteran's assertions, service personnel records show that the Veteran did perform duties primarily as a jet mechanic.  Also consistent with his assertions, service treatment records dated from September through October 1972 document that the Veteran received medical treatment while stationed at Udorn RTAFB, and hence, corroborates that he was deployed there.  In view of the foregoing information, the Board finds that it is likely that the Veteran performed his regular duties on the flight line at Udorn RTAFB.  The claims file contains overhead photographs and maps that depict Udorn RTAFB.  Those documents show that the runway and flight line at the base were located adjacent to the perimeter.

Based on the foregoing information, the evidence shows that the Veteran did perform regular duties along and within close proximity to the perimeter at Udorn RTAFB.  Consistent with the Department of Defense findings cited above and the VA's adopted policy, the Board concludes that the Veteran was likely exposed to herbicides during his active duty service.

III. Service Connection for Prostate Cancer

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus requirement".  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The laws and regulations pertaining to herbicide exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e).  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a).  Diseases associated with exposure to herbicide agents, which are listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6).  The presumption applies to prostate cancer as long as it manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

Legal Analysis

The Veteran contends that he has prostate cancer as a result of herbicide exposure while serving at Udorn RTAFB.  The Board finds the first element of Shedden is met.  The Veteran submitted treatment records and competent medical evidence confirming that he was treated for prostate cancer including a radical prostatectomy in 2001.  See January 2010 Private Treatment Record.  While the Veteran testified he has been cancer free since surgery, the evidence of record shows that the Veteran experiences residuals.  See December 2009 VA Examination Report; Veteran's April 2017 hearing testimony.  Therefore, the Board finds that the Veteran has a current disability of residuals of prostate cancer.  

The Board further finds that the preponderance of the evidence shows the Veteran's current disability manifest to a compensable degree of at least 10 percent.  See 38 C.F.R. § 4.115b, diagnostic code 7528  ("If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant."). 

The Board also finds the second element of Shedden is met.  The Veteran's military personnel and service treatment records confirm that the Veteran served at Udorn RTAFB in 1972 as a jet mechanic.  See August 2015 Medical Treatment Record and Veteran's DD-214.  As noted above, the evidence of record includes federal government memoranda and reports, lay statements, photographs, and other evidence that indicates herbicides were located around the perimeter of the base at this time.  The Veteran also submitted documentation and demonstrative evidence including maps of the base showing that his living quarters and working areas were likely near the perimeter.  The Veteran asserted he worked on the airplanes right on the perimeter near the security guards.  See April 2017 Hearing Testimony. 

The Board affords great probative weight to the Veteran's lay statements as they are supported by military documentation indicating the Veteran likely lived and worked close to the perimeter of Udorn RTAFB near herbicide agents.  Applying the benefit of the doubt, the Board finds the Veteran was exposed to herbicide agents during a period of active duty.

The Board further finds that the third element of Shedden is met on a presumptive basis.  As noted above, the Veteran had prostate cancer manifest to a degree of at least 10 percent, which was treated with a radical prostatectomy.  Therefore, as the Veteran's prostate cancer and residuals manifest to a degree of 10 percent or more following exposure to herbicide agents at Udorn RTAFB during the Vietnam era, the Board finds that the presumption of a nexus under 38 C.F.R. § 3.30(e) applies.

Accordingly, the Board finds the Veteran is entitled to service connection for prostate cancer and its residuals on a presumptive basis due to his exposure to herbicide agents during service.


ORDER

Service connection for prostate cancer with urinary incontinence is granted. 


REMAND

The Board notes that the Veteran was granted service connection for left ear hearing loss but denied service connection for right ear hearing loss in the December 2010 rating decision on the basis that right ear hearing loss for VA purposes was not currently shown.  See 38 C.F.R. § 3.385.

During the January 2010 VA audiology examination, the Veteran's speech recognition thresholds were close to meeting VA's criteria for impaired hearing to be considered a disability.  See 38 C.F.R. § 3.385.  The Veteran contends that he currently experiences difficulty in understanding speech in large crowds due to his hearing loss, and testified that he has more trouble hearing with his right ear than his left ear.  See June 2012 DRO Hearing Transcript.  The Veteran also testified that he has not undergone an audiological examination since the prior January 2010 VA examination.  See April 2017 Hearing Transcript.  Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current right ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examination report should note review of the file.  All appropriate tests should be conducted.

If possible, pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz should be recorded for each ear, and a pure tone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. § 4.85 and 4.86.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


